                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 PEIFA XU, Individually and On Behalf of       1:18-cv-03655 (ER)
 All Others Similarly Situated,
                                               CLASS ACTION
                       Plaintiff,

        v.

 GRIDSUM HOLDING INC., GUOSHENG
 QI, MICHAEL PENG ZHANG, RAVI
 SARATHY, GUOFA YU, PERRY LIN
 CHUI, XIANG FAN, YANCHUN BAI,
 XUDONG GAO, THOMAS ADAM
 MELCHER, PETER ANDREW SCHLOSS,
 PRICEWATERHOUSECOOPERS ZHONG
 TIAN LLP, GOLDMAN SACHS (ASIA)
 L.L.C., CITIGROUP GLOBAL MARKETS
 INC., and STIFEL, NICOLAUS &
 COMPANY INCORPORATED,

                       Defendants.


                     NOTICE OF PLAINTIFFS’ MOTION FOR
                ALTERNATIVE SERVICE ON CERTAIN DEFENDANTS

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Plaintiffs’ Motion for Alternative Service on Certain Defendants, dated January 31, 2020, the

accompanying Declaration of Lawrence P. Eagel, dated January 31, 2020, the exhibits annexed

thereto, and all prior papers and proceedings herein, Lead Plaintiff William Barth and named

plaintiff Xuechen Li (together, “Plaintiffs”), by and through their undersigned counsel,

respectively move this Court, before the Honorable Edgardo Ramos, United States District Judge

for the United States District Court for the Southern District of New York, 40 Foley Square, New

York, New York 10007, for an order, pursuant to Federal Rule of Civil Procedure Rule 4(f)(3),

directing alternative service of process of the Summonses and Second Amended Class Action
     Complaint for Violations of the Federal Securities Laws in this action on defendants Guosheng Qi,

     Michael Peng Zhang, Ravi Sarathy, Guofa Yu, Xiang Fan, Yanchun Bai, Xudong Gao, Peter

     Andrew Schloss, and PricewaterhouseCooopers Zhong Tian LLP through their U.S. counsel and

     for such other and further relief as the Court may deem just and proper.

     Dated: January 31, 2020                                           Respectfully submitted,

                                                                       BRAGAR EAGEL & SQUIRE, P.C.

                                                                       /s/ Lawrence P. Eagel
Defendants Qi, Zhang, Sarathy, Yu, Fan, Bai, Gao, Schloss,
                                                                       Lawrence P. Eagel
and Pricewaterhouse Coopers are directed to file an
                                                                       Marion C. Passmore (admitted pro hac vice)
opposition of no more than 15 pages by February 24, 2020.
Plaintiffs are directed to file a reply of no more than 10 pages
                                                                       Melissa A. Fortunato
by March 6, 2020.
                                                                       885 Third Avenue, Suite 3040
                                                                       New York, New York 10022
SO ORDERED.
                                                                       Telephone: (212) 308-5858
                                                                       Facsimile: (212) 214-0506
                                                                       Email: eagel@bespc.com
                                                                              passmore@bespc.com
                                                                              fortunato@bespc.com
            Feb. 3, 2020
                                                                       Attorneys for Lead Plaintiff William Barth
                                                                       and Lead Counsel for the Proposed Class
                                                                       GAINEY McKENNA & EGLESTON
                                                                       Gregory M. Egleston
                                                                       Thomas J. McKenna
                                                                       501 Fifth Avenue, 19th Floor
                                                                       New York, New York 10017
                                                                       Telephone: (212) 983-1300
                                                                       Facsimile: (212) 983-0383
                                                                       Email: gegleston@gme-law.com
                                                                              tjmckenna@gme-law.com

                                                                       Attorneys for Named Plaintiff Xuechen Li




                                                                   2
